NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                     ANTONNEO R. BOYCE, Petitioner.

                         No. 1 CA-CR 15-0058 PRPC
                              FILED 11-15-2016


     Petition for Review from the Superior Court in Yavapai County
                         No. P1300CR201301294
                   The Honorable Tina R. Ainley, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Yavapai County Attorney’s Office, Prescott
By Robert J. Johnson
Counsel for Respondent

Antonneo R. Boyce, Florence
Petitioner Pro Se
                             STATE v. BOYCE
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Samuel A. Thumma delivered the decision of the Court, in which
Presiding Judge Patricia K. Norris and Judge Margaret H. Downie joined.


T H U M M A, Judge:

¶1             Petitioner Antonneo R. Boyce seeks review of the superior
court’s order denying his petition for post-conviction relief, filed pursuant
to Arizona Rule of Criminal Procedure 32.1(2016).1 Absent an abuse of
discretion or error of law, this court will not disturb a superior court’s ruling
on a petition for post-conviction relief. State v. Gutierrez, 229 Ariz. 573, 577
¶ 19 (2012). Finding no such error, this court grants review but denies relief.

¶2             Boyce pled guilty to misconduct involving weapons based on
his possession, on or about November 30, 2013, of a shotgun with a barrel
he admitted was only 13 inches long. See Ariz. Rev. Stat. (A.R.S.) §§ 13-
3102(A)(3) (misconduct involving weapons based on possession of a
“prohibited weapon”); 13-3101(A)(8) (“prohibited weapon” defined). In
entering into the plea, Boyce clarified some confusion by his attorney in
telling the court the barrel “was 13 inches” long.

¶3            Boyce now argues his shotgun was not a “prohibited
weapon” because the shotgun was more than 26 inches long; the State
withheld information about the overall length of the shotgun and that the
definition of “prohibited weapon” is unconstitutionally vague. For these
same reasons, Boyce argues the factual basis of his plea was inadequate.

¶4            Contrary to Boyce’s argument, the language of A.R.S. § 13-
3101(A)(8)(iv) is clear and unambiguous, not unconstitutionally vague. A
shotgun with a barrel length of less than 18 inches is a “prohibited weapon,”
regardless of the overall length of the shotgun. Id. That Boyce’s shotgun
may have been more than 26 inches long overall is irrelevant.2 Moreover,

1Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.

2 A shotgun with an overall length of less than 26 inches also is a “prohibited

weapon,” even if the barrel is more than 18 inches long. A.R.S. § 13-
3101(A)(8)(iv).
                                       2
                           STATE v. BOYCE
                          Decision of the Court

the factual basis Boyce provided was sufficient to support his guilty plea
because he admitted the barrel of his shotgun was only 13 inches long. And
for these same reasons, Boyce cannot support his claim for relief based on
the State purportedly withholding information about the overall length of
the shotgun.




                                    3
                   STATE v. BOYCE
                  Decision of the Court

¶5   For these reasons, this court grants review but denies relief.




                 AMY M. WOOD • Clerk of the Court
                 FILED: AA




                               4